Title: From Benjamin Franklin to William Carmichael, 24 August 1781
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, Augt. 24. 1781
On looking over your Letters I am asham’d to find my self so much & so long in your Debt.
I thank you for making me acquainted with Mr. Sonnerat. He appears a very amiable Man, and is full of Intelligence & Information.
We are all much obliged to Count de Montmorin, for his friendly Assistance in our Affairs. Please to present him my thankful Acknowledgements.—
I thank you also for my being made known to Mr Giusti; I saw him often, and had much Satisfaction & Pleasure in his Conversation.
The Congress have done me the honour to refuse accepting my Resignation, and insist on my continuing in their Service till the Peace.— I must therefore buckle again to Business, and thank God that my Health & Spirits are of late improved.— I fancy it may have been a double Mortification to those Enemies you have mentioned to me, that I should ask as a Favour what they hop’d to vex me by taking from me; and that I should nevertheless be continued.— But these sort of Considerations should never influence our Conduct. We ought always to do what appears best to be done, without much regarding what others may think of it.— I call this Continuance an Honour, & I really esteem it to be a greater [one] than my first Appointment, when I consider that all the Interest of my Enemies united with my own Request, were not sufficient to prevent it.—
I have not yet received the Works of your Oeconomical Society or those of its Founder. I suppose you have not met with an Opportunity of sending them.— The Letter you propose sending to our philosophical Society will be very acceptable to them.— I shall be glad to peruse the Copy you propose passing thro’ my hands.
Mr Laurens’s Business here was to solicit a large Aid in Money for the Army. It was thought that as he was a Witness of their Wants, he would be able to represent their Situation & Necessities more forcibly than I could do. He was indefatigable, while he staid, and took true Pains, but he brusqu’d the Ministers too much, and I found after he was gone that he had thereby given more Offence than I could have imagin’d. He obtain’d a Promise of a Loan of 10,000,000 l.t. to be borrowed in Holland; But as that Borrowing has not succeeded, he in fact obtained nothing. The Offence he gave will I hope have no durable Effects, tho’ it produc’d me some Mortifications. Good humour & a kind Disposition towards us seems again to prevail.— I had before his Arrival got the Grant of 6,000,000, and have since obtained more, or I could not have paid Mr Jay’s Bills.—
Who was the young American that ask’d Leave to serve in the Duke de Crillon’s Family. I honour him.—
If the “last Instructions” you mention, as not being an authentic Copy, are those of Feb. 15. I have a Copy that is authentic, and will send it.—
The Loss of the Ship Marquis de la Fayette, is as you observe a heavy one: I am soliciting to have the Goods replac’d, and have some Hopes of Success.— The Alliance who lost her Company in a Storm some Days before she was taken, made a Cruise afterwards and took 6 Prizes, viz, two Jamaica Ships bound to London, two English Privateers, and two Royal arm’d Vessels, viz a Sloop and a Brig. by all which he made 400 Prisoners, whom he sent to Newfoundland to be exchanged, & brought his Prizes into Boston.—
I have accepted the Bill you last mentioned for 15000 Dollars. I had before accepted the Bill for 1700 Louis, being (with 50 Left in my hands) the Amount of your half Years Salaries, so that you are made easy on that head for the present;—but whether I shall have it in my Power to continue the Payments either to you or my self, is uncertain, and I would advise writing to Congress, as I shall do, for Remittances.—
With great Esteem & Affection, I have the honour to be Dear Sir,

P.S. I have just received a Letter from M. de Vergennes acquainting me, that the replacing what was lost in the Marquis de la Fayette is granted.

I have also just heard from Holland that the Affair of the Loan there is in good Train, & likely to succeed but this I do not yet depend on,
  Mr Carmichael

